UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-51371 LINCOLN EDUCATIONAL SERVICES CORPORATION (Exact name of registrant as specified in its charter) New Jersey 57-1150621 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 200 Executive Drive, Suite 340 West Orange, NJ (Zip Code) (Address of principal executive offices) (973)736-9340 (Registrant’s telephone number, including area code) No change (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filerx Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox As of August 1, 2011, there were 22,620,099 shares of the registrant’s common stock outstanding. LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES INDEX TO FORM 10-Q FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2011 PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Condensed Consolidated Balance Sheets at June 30, 2011 and December 31, 2010 (unaudited) 1 Condensed Consolidated Statements of Income for the three and six months ended June 30, 2011 and 2010 (unaudited) 3 Condensed Consolidated Statement of Changes in Stockholders’ Equity for the six months ended June 30, 2011 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2011 and 2010 (unaudited) 5 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 PART II. OTHER INFORMATION 24 Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 5. Other Information 25 Item 6. Exhibits 25 Index PART I – FINANCIAL INFORMATION Item 1. Financial Statements LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts) (Unaudited) June30, December31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash 1 Accounts receivable, less allowance of $20,560 and $24,960 at June 30, 2011 and December 31, 2010, respectively Inventories Prepaid income taxes - Deferred income taxes, net Prepaid expenses and other current assets Total current assets PROPERTY, EQUIPMENT AND FACILITIES - At cost, net of accumulated depreciation and amortization of $116,350 and $111,164 at June 30, 2011and December 31, 2010, respectively OTHER ASSETS: Noncurrent receivables, less allowance of $1,662 and $2,033 at June 30, 2011 and December 31, 2010, respectively Deferred finance charges, net Deferred income taxes, net Goodwill Other assets, net Total other assets TOTAL $ $ See notes to unaudited condensed consolidated financial statements. 1 Index LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts) (Unaudited) (Continued) June30, December31, LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Current portion of long-term debt and lease obligations $ $ Unearned tuition Accounts payable Accrued expenses Dividends payable Advanced payments from federal funds 67 Income taxes payable - Other short-term liabilities Total current liabilities NONCURRENT LIABILITIES: Long-term debt and lease obligations, net of current portion Pension plan liabilities, net Accrued rent Other long-term liabilities Total liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY: Preferred stock, no par value - 10,000,000 shares authorized, no shares issued and outstanding at June 30, 2011 and December 31, 2010 - - Common stock, no par value - authorized 100,000,000 shares at June 30, 2011and December 31, 2010, issued and outstanding 28,499,673 shares at June 30, 2011and 28,109,987 shares at December 31, 2010 Additional paid-in capital Treasury stock at cost - 5,910,541 shares at June 30, 2011 and December 31, 2010, respectively ) ) Retained earnings Accumulated other comprehensive loss ) ) Total stockholders' equity TOTAL $ $ See notes to unaudited condensed consolidated financial statements. 2 Index LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share amounts) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, REVENUE $ COSTS AND EXPENSES: Educational services and facilities Selling, general and administrative Loss (gain) on sale of assets 30 ) 9 (7 ) Total costs & expenses OPERATING INCOME OTHER: Interest income 2 19 5 21 Interest expense ) Other income 8 48 13 48 INCOME BEFORE INCOME TAXES PROVISION FOR INCOME TAXES NET INCOME $ Basic Net income per share $ Diluted Net income per share $ Weighted average number of common shares outstanding: Basic Diluted See notes to unaudited condensed consolidated financial statements. 3 Index LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY (In thousands, except share amounts) (Unaudited) Common Stock Additional Paid-in Treasury Retained Accumulated Other Comprehensive Shares Amount Capital Stock Earnings Loss Total BALANCE - January 1, 2011 $ $ $ ) $ $ ) $ Net income - Stock-based compensation expense Restricted stock - Stock options - Tax benefit of options exercised - - 83 - - - 83 Net share settlement for equity-based compensation ) - ) - - - ) Cash dividend declared true up - ) - ) Exercise of stock options - BALANCE - June 30, 2011 $ $ $ ) $ $ ) $ See notes to unaudited condensed consolidated financial statements. 4 Index LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Amortization of deferred finance charges Deferred income taxes 55 Loss (gain) on disposition of assets 9 (7 ) Provision for doubtful accounts Stock-based compensation expense Tax benefit associated with exercise of stock options ) ) Deferred rent (Increase) decrease in assets: Accounts receivable ) Inventories ) Prepaid expenses and current assets ) Other assets ) Increase (decrease) in liabilities: Accounts payable ) ) Prepaid income taxes ) ) Accrued expenses ) ) Pension plan liabilities ) ) Advance from federal funds ) ) Unearned tuition ) ) Other liabilities Total adjustments ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Restricted cash Capital expenditures ) ) Proceeds from sale of property and equipment 28 11 Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Payments on borrowings ) ) Proceeds from exercise of stock options Tax benefit associated with exercise of stock options 83 Net share settlement for equity-based compensation ) ) Dividends paid ) - Principal payments under capital lease obligations ) ) Purchase of treasury stock - ) Net cash used in financing activities ) ) NET DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS—Beginning of period CASH AND CASH EQUIVALENTS—End of period $ $ See notes to unaudited condensed consolidated financial statements. 5 Index LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) (Continued) Six Months Ended June 30, SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the year for: Interest Income taxes SUPPLEMENTAL SCHEDULE OF NONCASH INVESTING AND FINANCING ACTIVITIES: Liabilities accrued for the purchase of fixed assets See notes to unaudited condensed consolidated financial statements. 6 Index LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS THREE AND SIX MONTHS ENDED JUNE 30, 2 (In thousands, except share and per share amounts and unless otherwise stated) (Unaudited) 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Business Activities – Lincoln Educational Services Corporation and subsidiaries (the “Company”) is a provider of diversified career-oriented post-secondary education. The Company offers recent high school graduates and working adults degree and diploma programs in five areas of study: health sciences, automotive technology, skilled trades, business and information technology and hospitality services. The Company currently has 45 schools in 17 states across the United States. Basis of Presentation – The accompanying unaudited condensed consolidated financial statements have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission and in accordance with accounting principles generally accepted in the United States of America (“GAAP”). Certain information and footnote disclosures normally included in annual financial statements have been omitted or condensed pursuant to such regulations. These statements which should be read in conjunction with the December 31, 2010 consolidated financial statements of the Company reflect all adjustments, consisting solely of normal recurring adjustments, necessary to present fairly the consolidated financial position, results of operations, and cash flows for such periods. The results of operations for the three and six months ended June 30, 2011 are not necessarily indicative of the results that may be expected for the fiscal year ending December 31, 2011. The unaudited condensed consolidated financial statements include the accounts of the Company and its subsidiaries. All significant intercompany accounts and transactions have been eliminated. Use of Estimates in the Preparation of Financial Statements – The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the period. On an ongoing basis, the Company evaluates the estimates and assumptions, including those related to revenue recognition, bad debts, fixed assets, goodwill and other intangible assets, stock-based compensation, income taxes, benefit plans and certain accruals and contingencies. Actual results could differ from those estimates. Stock-Based Compensation –The accompanying condensed consolidated statements of income include stock-based compensation expense of approximately $0.8 million and $0.6 million for the three months ended June 30, 2011 and 2010, respectively, and $2.1 million and $1.2 million for the six months ended June 30, 2011 and 2010, respectively.The Company uses the Black-Scholes valuation model and utilizes straight-line amortization of compensation expense over the requisite service period of the grant.The Company makes an estimate of expected forfeitures at the time options are granted. New Accounting Pronouncements The Company has reviewed recently issued accounting pronouncements and believes none will have any material impact on the Company’s condensed consolidated financial statements. 7 Index 2. WEIGHTED AVERAGE COMMON SHARES The weighted average number of common shares used to compute basic and diluted income per share for the three and six months ended June 30, 2011 and 2010, respectively, was as follows: Three Months Ended June 30, Six Months Ended June 30, Basic shares outstanding Dilutive effect of stock options Diluted shares outstanding For the three and six months ended June 30, 2011 and 2010, options to acquire 304,333 and 46,000 shares, respectively, were excluded from the above table because they have an exercise price that is greater than the average market price of the Company’s common stock and therefore their impact on reported earnings per share would have been antidilutive. Because certain performance conditions have not been met with respect to the Company’s performance shares, the Company has determined these shares to be contingently issuable on April 29, 2011.As a result 134,131 shares of outstanding performance shares have been excluded from the computation of diluted earnings per share for the three and six months ended June 30, 2011. 3. GOODWILL AND OTHER INTANGIBLE ASSETS The carrying amount of goodwill at June 30, 2011 is as follows: Goodwill $ Accumulated impairment losses ) $ There have been no changes in the carrying amount of goodwill from December 31, 2010 through June 30, 2011. The Company reviews intangible assets for impairment when indicators of impairment exist. Annually, or more frequently if necessary, the Company evaluates goodwill for impairment, with any resulting impairment reflected as an operating expense. Intangible assets, which are included in other assets in the accompanying condensed consolidated balance sheets, consist of the following: Student Contracts Indefinite Trade Name Trade Name Accreditation Curriculum Non-compete Total Gross carrying amount at December 31, 2010 $ Gross carrying amount at June 30, 2011 Accumulated amortization at December 31, 2010 - - Amortization 3 - 45 - 57 Accumulated amortization at June 30, 2011 - - Net carrying amount at June 30, 2011 $
